Citation Nr: 9900865	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for bipolar 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1993 to July 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran seeks entitlement to a disability rating greater 
than 30 percent for bipolar disorder.  For the reasons 
discussed below, the Board finds that a remand is in order.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Thus, the 
veterans claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  VA therefore has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).  This duty includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The Board notes that, during the pendency of the veterans 
appeal, VA promulgated new regulations renumbering the 
diagnostic codes and amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  [W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
it does not appear from a review of the claims folder that 
the veteran was given the benefit of a VA psychiatric 
examination to specifically evaluate his disability in light 
of the amended rating criteria.   

In addition, VAs duty to assist includes providing a new 
examination when the available evidence is too old for an 
adequate evaluation of the veterans current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App 629 (1992)).  In his 
October 1997 testimony, the veteran indicated that he had 
experienced another manic episode after the September 1996 VA 
examination.  Thus, it is not unreasonable to assume that the 
veterans psychiatric disorder may have changed in the time 
since the VA examination such that a new examination is in 
order.    

Finally, the Board notes that the veteran apparently receives 
on-going treatment and therapy from the local VA medical 
center.  Any records of treatment should be obtained and 
considered when evaluating the veterans disability.  

Thus, the Board REMANDS the case to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private 
who treated the veteran for a bipolar 
disorder since September 1997.  After 
securing the necessary releases, the RO 
should obtain these records for 
association with the claims folder.
		
2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of any psychiatric 
disability present.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to 
list the diagnoses of all psychiatric 
disorders present and to describe the 
symptomatology associated with each 
disorder.  In addition, the examiner is 
asked to offer an opinion as to which of 
the following categories best fits the 
veterans symptomatology: 

(a) Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

(b) Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  

(c) Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

(d) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  Any 
opinion expressed should be supported by 
a complete rationale.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veterans claim of entitlement to a 
disability rating greater than 30 percent 
for bipolar disorder.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to the ultimate outcome of the 
veterans claim.  The veteran is free to submit additional 
evidence if desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

(Continued on next page)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
